


Exhibit 10.42

 

December 12, 2007

 

Mr. Michael T. Wolfe

26 W 393 Pinehurst Avenue

Winfield, IL 60190

 

Dear Mike:

 

I am pleased to confirm the offer of promotion to President Moving Services at
SIRVA reporting directly to myself.  This letter supersedes all prior SIRVA
offer letters.

 

Salary Band:  Executive Band 19

 

Salary: Your salary will increase to $240,000 per year, payable in bi-weekly
installments.  The salary is quoted on an annual basis for convenience only and
does not imply employment for a specific term, nor alter the “at will” status of
your employment.

 

Effective Date:  December 16, 2007

 

Annual Bonus:  Annual Bonus: You will be eligible to participate in SIRVA’s
Management Incentive Program, which at your position has an annualized bonus
potential of 70% of base salary, pro-rated based on effective date and subject
to terms of the program.  This payment will be subject to taxes and other
withholdings, which may be required.

 

Executive Benefits:

 

Company Car Allowance:

 

$

13,440 annually

 

Financial Planning:

 

$

4,200 annually

 

Executive Physical:

 

$

1,000 annually

 

 

Senior Executive Severance Program:  You will be eligible to participate in
SIRVA’s Senior Executive Severance Program.  You will receive letter specifying
your level of participation in this program.

 

I have enclosed a copy of this offer letter for your records.  If you are in
agreement with the terms contained herein, please sign, date and return the
enclosed copy of the offer to me.

 

Congratulations on your promotion.  We are very excited and look forward to your
continued contributions!   If you have any questions, please do not hesitate to
call me at 630 570-3510.

 

Sincerely,

 

/s/ Robert W. Tieken

 

Chief Executive Officer

 

Enclosures: 1 copy of offer letter

 

Accepted and Agreed to this 12th day of December, 2007

 

/s/ Michael T. Wolfe

 

 

--------------------------------------------------------------------------------
